Name: Council Regulation (EU) NoÃ 1414/2013 of 17Ã December 2013 laying down the weightings applicable from 1Ã July 2013 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  cooperation policy
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/15 COUNCIL REGULATION (EU) No 1414/2013 of 17 December 2013 laying down the weightings applicable from 1 July 2013 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the European Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in third countries and to determine accordingly the weightings applicable from 1 July 2013 to remuneration paid in the currency of the country of employment to officials, temporary staff and contract staff of the Union serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Council Regulation (EU) No 679/2013 (2) may lead to back-dated upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid, in the event of a reduction in remuneration, as a result of the new weightings for the period between 1 July 2013 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. With effect from 1 July 2013, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the Union serving in third countries, payable in the currency of the country of employment, shall be as set out in the Annex. 2. The exchange rates for the calculation of such remuneration shall be established in accordance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (3) and shall correspond to the rates applicable on 1 July 2013. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the application of the weightings set out in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction in remuneration as a result of the weightings set out in the Annex for the period between 1 July 2013 and the date of entry into force of this Regulation. 3. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) OJ L 56, 4.3.1968, p. 1. (2) Council Regulation (EU) No 679/2013 of 15 July 2013 laying down the weightings applicable from 1 July 2011 to 30 June 2012 and the weightings applicable from 1 July 2012 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (OJ L 195, 18.7.2013, p. 3). (3) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX Weightings applicable from 1 July 2013 PLACE OF EMPLOYMENT Economic parity July 2013 Exchange rate July 2013 (1) Weighting July 2013 (2) Afghanistan (3) 0 0 0 Albania 82,78 140,580 58,9 Algeria 75,76 104,367 72,6 Angola 172,1 127,217 135,3 Argentina (3) 0 0 0 Armenia 423,1 539,500 78,4 Australia 1,485 1,39950 106,1 Azerbaijan 1,024 1,02236 100,2 Bangladesh 60,05 101,996 58,9 Barbados 3,182 2,62036 121,4 Belarus 7 263 11 550,0 62,9 Belize 1,882 2,63246 71,5 Benin 657,7 655,957 100,3 Bolivia 6,241 9,00511 69,3 Bosnia and Herzegovina (Banja Luka) 1,217 1,95583 62,2 Bosnia and Herzegovina (Sarajevo) 1,438 1,95583 73,5 Botswana 6,062 11,2867 53,7 Brazil 2,581 2,84200 90,8 Burkina Faso 626,2 655,957 95,5 Burundi (3) 1 261 2 013,63 62,6 Cambodia 4 352 5 361,50 81,2 Cameroon 606,2 655,957 92,4 Canada 1,189 1,35990 87,4 Cape Verde 78,24 110,265 71,0 Central African Republic 666,9 655,957 101,7 Chad 736,8 655,957 112,3 Chile 437,2 669,063 65,3 China 7,605 8,01320 94,9 Colombia 2 142 2 532,08 84,6 Comoros 371,0 491,968 75,4 Congo (Brazzaville) 799,9 655,957 121,9 Costa Rica 631,9 650,623 97,1 Croatia (4) 5,821 7,45400 78,1 Cuba 0,9525 1,30320 73,1 Democratic Republic of the Congo (Kinshasa) 1,944 1,30320 149,2 Djibouti 214,2 231,606 92,5 Dominican Republic 33,21 54,4065 61,0 Ecuador 0,9947 1,30320 76,3 Egypt 5,680 9,17140 61,9 El Salvador 0,9560 1,30320 73,4 Eritrea 24,67 20,0367 123,1 Ethiopia 21,89 24,3471 89,9 Fiji 1,639 2,48509 66,0 Former Yugoslav Republic of Macedonia 36,47 61,6850 59,1 Gabon 648,2 655,957 98,8 Gambia 31,22 51,0000 61,2 Georgia 1,543 2,16590 71,2 Ghana 2,075 2,62335 79,1 Guatemala 8,092 10,1982 79,3 Guinea (Conakry) 6 980 9 033,17 77,3 Guinea-Bissau 605,6 655,957 92,3 Guyana 179,8 270,215 66,5 Haiti 48,81 57,0893 85,5 Honduras 20,69 26,5996 77,8 Hong Kong 10,45 10,1092 103,4 Iceland 157,5 162,050 97,2 India 49,68 78,4530 63,3 Indonesia (Banda Aceh) 9 094 12 936,1 70,3 Indonesia (Jakarta) 9 932 12 936,1 76,8 Iraq (3) 0 0 0 Israel 5,076 4,73800 107,1 Ivory Coast 634,6 655,957 96,7 Jamaica 123,8 131,208 94,4 Japan (Tokyo) 144,0 127,930 112,6 Jordan 0,9240 0,923969 100,0 Kazakhstan (Astana) 196,4 198,460 99,0 Kenya 92,28 112,916 81,7 Kosovo (Pristina) 0,7282 1,00000 72,8 Kyrgyzstan 48,77 63,3131 77,0 Laos 9 166 10 127,0 90,5 Lebanon 1 570 1 964,57 79,9 Lesotho 6,479 12,9640 50,0 Liberia 1,504 1,30320 115,4 Libya (3) 0 0 0 Madagascar 2 429 2 865,05 84,8 Malawi 251,9 438,269 57,5 Malaysia 3,066 4,13620 74,1 Mali 663,7 655,957 101,2 Mauritania 239,9 396,710 60,5 Mauritius 31,65 40,3387 78,5 Mexico 12,66 17,0117 74,4 Moldova 10,66 16,2640 65,5 Montenegro 0,6349 1,00000 63,5 Morocco 7,845 11,1215 70,5 Mozambique 31,95 38,5000 83,0 Myanmar 745,8 1 227,61 60,8 Namibia 8,744 12,9640 67,4 Nepal 85,32 125,865 67,8 New Caledonia 133,4 119,332 111,8 New Zealand 1,730 1,66400 104,0 Nicaragua 18,44 32,1974 57,3 Niger 543,2 655,957 82,8 Nigeria (Abuja) 214,8 202,198 106,2 Norway 10,38 7,88100 131,7 Pakistan 65,63 128,896 50,9 Panama 0,8445 1,30320 64,8 Papua New Guinea 3,680 2,85144 129,1 Paraguay 3 776 5 830,52 64,8 Peru 3,138 3,62420 86,6 Philippines 44,45 56,4420 78,8 Russia 47,88 42,7350 112,0 Rwanda 696,0 836,494 83,2 Samoa 2,969 3,09549 95,9 Saudi Arabia 3,645 4,88700 74,6 Senegal 610,3 655,957 93,0 Serbia (Belgrade) 83,27 114,460 72,8 Sierra Leone 6 948 5 646,66 123,0 Singapore 1,990 1,64650 120,9 Solomon Islands 11,60 9,33521 124,3 South Africa 6,702 12,9640 51,7 South Korea 1 473 1 495,51 98,5 Southern Sudan (Juba) (3) 0 0 0 Sri Lanka 122,9 168,790 72,8 Sudan (Khartoum) 5,479 7,25179 75,6 Suriname 2,649 4,30056 61,6 Swaziland 7,019 12,9640 54,1 Switzerland (Berne) 1,520 1,23260 123,3 Switzerland (Geneva) 1,536 1,23260 124,6 Syria (3) 0 0 0 Taiwan 33,79 39,1171 86,4 Tajikistan 4,274 6,20910 68,8 Tanzania 1 467 2 088,16 70,3 Thailand 32,88 40,5560 81,1 Timor Leste 1,588 1,30320 121,9 Togo 545,3 655,957 83,1 Trinidad and Tobago 6,945 8,30780 83,6 Tunisia 1,391 2,15770 64,5 Turkey 2,249 2,50700 89,7 Turkmenistan 2,208 3,71412 59,4 Uganda 2 459 3 416,28 72,0 Ukraine 8,002 10,4165 76,8 United Arab Emirates (3) 0 0 0 United States (New York) 1,246 1,30320 95,6 United States (Washington) 1,212 1,30320 93,0 Uruguay 26,25 26,7834 98,0 Uzbekistan 1 582 2 727,73 58,0 Vanuatu 143,8 127,470 112,8 Venezuela 7,313 8,19986 89,2 Vietnam 15 308 27 406,9 55,9 West Bank  Gaza Strip 5,344 4,73800 112,8 Yemen 239,9 280,286 85,6 Zambia 6,854 7,14850 95,9 Zimbabwe (3) 0 0 0 NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels(per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP. (1) 1 EURO = x units of local currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and Timor-Leste). (2) Brussels = 100 %. (3) Not available because of local instability or unreliable data. (4) Applicable to statutory staff maintained in Croatiafor a maximum of 18 months following its accession under Article 44 of the Accession Treaty of Croatia to the EU. NB: Economic parity or purchasing power parity (PPP) is: Number of monetary units required to buy the same product compared with Brussels(per euro). The figure provided in the first column (PPP) is the product of multiplying the exchange rate (TX) by the weighting (CC). The mathematical formula used to calculate the CC is therefore: PPP (provided by Eurostat) divided by TX = CC. The amounts due to staff are calculated by applying the invariable PPP established by this table  not by multiplying each time the CC by the TX of the date of the transaction, since this TX is variable and will produce a different (wrong) PPP.